Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ankur Garg on October 7, 2021.

The application has been amended as follows: 
Claims 1-12, and 18-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 26, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 13-17 have been amended as shown below. 

			13. (Amended) A method for implanting intraocular lenses, the method comprising:
		inserting a haptic of an intraocular lens into an aphakic eye of a patient, wherein the haptic comprises:
a toroid portion having an outer circumference, circumference,  that is configured to at least partially solidify; and
a receiving feature extending from an inner surface , wherein the receiving feature extends around at least half of the inner circumference of the toroid portion, the receiving feature configured for penetration by a needle to enable the interior volume to be filled with the fluid using the needle;
wherein the fluid comprises a base component and a curing agent adapted to be delivered to the interior volume of the toroid portion subsequent to delivery of the base component to the toroid portion, the curing agent configured to at least partially solidify the base component;
filling at least a portion of the interior volume with the fluid; and 
placing the intraocular lens optic in the receiving feature.

			14. (Amended) The method of claim 13, wherein: 
	the receiving feature forms surface of the toroid portion
	the groove corresponds[[ing]] in size to a circumference[[tial]]s[[ing]] around at least half of the inner surface of the toroid portion 


			15. (Amended) The method of claim 13, wherein filling at least the[[a]] portion of the interior volume with the fluidthe needle to enable the interior volume to be filled with the fluid using the needle, wherein the receiving feature is self-sealing to the fluid when the needle is removed.

			16. (Amended) The method of claim 13, wherein filling at least the[[a]] portion of the interior volume with the fluidcircumference 

			17. (Amended) The method of claim 13, wherein placing the intraocular lens optic in the receiving feature
using a measuring instrument to determine a position of the toroid portion in the aphakic eye; and
selecting the intraocular lens optic based on the position of the toroid portion.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record in combination discloses a intraocular lens haptic with a toroid portion that has an interior volume that is configured to be filled with a fluid that is configured to at least partially solidify, the toroid portion has a receiving feature extending from an inner surface.  The prior art of record does not disclose or render obvious the receiving feature extending around at least half of the inner circumference of the toroid portion. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774